Citation Nr: 0609928	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  97-26 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for an acquired 
psychiatric disorder, to include major depression, evaluated 
as 30 percent disabling prior to June 27, 2005.

2.  Entitlement to an increased evaluation for an acquired 
psychiatric disorder, to include major depression, evaluated 
as 70 percent disabling after June 26, 2005.  

3.  Entitlement to an increased evaluation for facet 
degenerative joint disease, multiple levels of the lumbar 
segment of the spine, with lumbosacral neural foraminal 
encroachment with degenerative changes and lumbosacral 
spasms, paraspinous right, currently rated as 20 percent 
disabling.

4.  Entitlement to an increased evaluation for carpal tunnel 
syndrome of the left arm (minor), currently rated as 10 
percent disabling.

5.  Entitlement to an increased evaluation for carpal tunnel 
syndrome of the right arm (major), currently rated as 10 
percent disabling.  

6.  Entitlement to a compensable evaluation for hearing loss 
of the left ear.

7.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
March 1972, and from January 1982 to September 1995.

The instant appeal, as to the total disability claim, arose 
from a December 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in San Juan, the 
Commonwealth of Puerto Rico, which denied the TDIU claim. 

The Board of Veterans' Appeals (Board) notes that the RO 
treated the claim for an increase for major depression as 
having been on appeal since the December 1996 rating 
decision; however, there is no document in the record which 
could be considered a timely substantive appeal with regard 
to the December 1996 rating decision as to that issue.  38 
C.F.R. §§ 20.202, 20.302 (2005) ("If the Statement of the 
Case . . . addressed several issues, the Substantive Appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed."); Roy v. Brown, 5 Vet. App. 554 (1993).

The only issue addressed in the VA Form 9, dated in July 
1997, was the TDIU claim.  The veteran stated, "It is my 
contention that my s/c disabilities unable [sic] me to 
sustain or perform any kind of gainful employment."  As the 
only issue specifically identified by this language is the 
TDIU issue, and as the substantive appeal did not indicate 
that the appeal was being perfected as to all issues, the 
Board has determined that the veteran did not perfect an 
appeal of the December 1996 rating decision as to the 
increased rating claim for major depression.

The facts of this case can be distinguished from Gonzalez-
Morales v. Principi, 16 Vet. App. 556 (2003) and Rowell v. 
Principi, 4 Vet. App. 9 (1993) where the United States Court 
of Appeals for Veterans Claims (CAVC or Court) indicated that 
the failure to file a timely substantive appeal does not 
deprive the Board of jurisdiction.  In Gonzales-Morales and 
in Rowell, the Court found that the veteran had filed 
documents subsequent to the Statement of the Case (SOC) which 
indicated his desire to appeal the contested issues.  Such is 
not the case here.  Although the Board is aware that the RO 
continued to list the major depression claim on subsequent 
supplemental statements of the case, the veteran himself made 
no further references in the record to the major depression 
claim until he filed a new claim for an increase in July 
1999.  All of the other claims on appeal arose from a 
September 2000 rating decision.

In May 2004, the Board issued a Decision/Remand with respect 
to the issues listed on the front page of this action.  The 
Board found that the veteran had not filed a timely notice of 
disagreement with respect to an increased rating issue 
involving bilateral plantar fasciitis.  However, with respect 
to the other issues, the Board concluded that additional 
development was required.  As such, the Board remanded the 
claim to the RO via the Appeals Management Center (AMC).  

Following the requested development, the claim was returned 
to the AMC for further review.  The AMC issued a rating 
decision in October 2005.  In that decision, the AMC found 
that the evidence supported the veteran's claim for an 
increased evaluation for a psychiatric disorder.  A 70 
percent rating was assigned, with an effective date of June 
27, 2005.  Additionally, a 10 percent rating for tinnitus was 
awarded; the effective date was August 10, 2005.  Finally, a 
TDIU was granted with an effective date of June 27, 2005.  
All of the remaining requests were denied, and the claim has 
since been returned to the Board.  

As noted, the evaluation for major depression was raised from 
30 to 70 percent, and the rating criteria used to evaluate 
the veteran's condition was 38 C.F.R. Part 4, Diagnostic Code 
9434.  This is not a full grant of the benefit sought on 
appeal because a higher rating (up to 100 percent) is 
available.  Regarding a claim for an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, the issue remains before the Board.  

The same explanation is true for tinnitus and the 10 percent 
disability evaluation assigned.  However, the Court issued a 
decision in Smith v. Nicholson, No. 01-623 (U.S. Vet. App. 
April 5, 2005), that reversed a decision of the Board which 
concluded that no more than a single 10-percent disability 
evaluation could be provided for tinnitus, whether perceived 
as bilateral or unilateral, under prior regulations.  The VA 
disagreed with the Court's decision in Smith and is seeking 
to have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs has imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.  

The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  This stay applies to the veteran's case, and the 
veteran is thus informed of that information.  

Finally, the veteran was awarded a TDIU effective June 27, 
2005.  A TDIU prior to that date was not granted.  However, 
the veteran did not file a disagreement with the effective 
date assigned for this benefit.  As the veteran's claim for a 
TDIU has been granted and the veteran has not appealed the 
effective date of the award, the Board finds that this issue 
is no longer before it.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  Prior to June 27, 2005, the medical records indicate that 
the veteran's major depression was manifested by 
irritability, anxiety, and depression.  The veteran was 
capable of social interaction with his family, friends, and 
members of his counseling group, and the medical records do 
not insinuate that the veteran was incapable of employment 
solely due to his psychiatric disorder.  

3.  Post June 26, 2005, medical records do not suggest or 
insinuate that the veteran has been acting grossly 
inappropriate or violent to himself or others, or that he is 
totally incapable of social interaction with others.  

4.  The veteran's lumbar spine disability is manifested by 
complaints of pain, mild to moderate limitation of motion, 
and occasional tenderness.  Nonchronic muscle spasms have 
been noted but sciatic neuropathy and absent ankle jerk have 
not been diagnosed.  The veteran suffers from recurring 
attacks that are relieved somewhat through medications.

5.  The veteran's service-connected carpal tunnel syndrome of 
the left and right arms is productive of no greater than mild 
neurological symptomatology.

6.  The veteran is not service-connected for hearing loss of 
the right ear.  Hence, for rating purposes, his hearing in 
the right ear is considered normal.

7.  The veteran's left ear disability has been classified as 
Level I.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
prior to June 27, 2005, for an acquired psychiatric disorder, 
to include major depression, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 
4.1- 4.14, 4.104, Diagnostic Code 9434 (2005).  

2.  The criteria for an evaluation in excess of 70 percent 
after June 26, 2005, for an acquired psychiatric disorder, to 
include major depression, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 
4.1- 4.14, 4.104, Diagnostic Code 9434 (2005).  

3.  The criteria for an evaluation in excess of 20 percent 
for a lower back disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 
4.1- 4.14, 4.104, Diagnostic Codes 5292 (2002) and 5237 
(2005).  

4.  The criteria for an evaluation in excess of 10 percent 
for carpal tunnel syndrome of the left arm (minor) have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic Code 
8515 (2005).  

5.  The criteria for an evaluation in excess of 10 percent 
for carpal tunnel syndrome of the right arm (major) have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic Code 
8515 (2005).  

6.  The criteria for a compensable evaluation for hearing 
loss of the left ear have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 2002 & Supp. 2005); 38 U.S.C.A. § 
1160 (West 2002), as amended by Veterans Benefits Act of 
2002, Pub. L. 107-330, Title I, Section 103, 116 Stat. 2821 
(December 6, 2002); 38 C.F.R. §§3.159, 4.1, 4.2, 4.7, 4.85, 
4.86, 4.87, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

It is important to note that this claim stems from rating 
actions that were decided prior to the enactment of the VCAA.  
As such, the veteran was not informed of the VCAA before 
rating decisions by the RO were accomplished.  Nevertheless, 
VCAA letters were sent to the veteran in August 2002 and May 
2004.  The second letter was sent by the Appeals Management 
Center (AMC) as a result of the Board's Decision/Remand of 
that same month.  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (the 
Court) held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Court acknowledged in Pelegrini that where the 
§ 5103(a) [of 38 U.S.CA. (West 2002 & Supp. 2005) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the complete notice was provided to the appellant 
after the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2005) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA (the Board 
and the AMC) have essentially cured the error in the timing 
of notice.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.

The Board further notes that the veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the original rating decision, the 
statement of the case (SOC), and the numerous supplemental 
statements of the case (SSOC).  Specifically, in those 
documents, the appellant has been told that he needed to 
submit evidence supporting his assertions that his 
disabilities were underrated and should be assigned a higher 
disability evaluation.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran was 
told that he should inform the VA within 60 days of receipt 
of the VCAA letter issued by the AMC of any additional 
records or evidence necessary for his claim.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that the veteran has 
undergone numerous detailed examinations of his various 
disabilities since the veteran filed his initial claim back 
in 1996.  Copies of those examinations have been included in 
the claims folder for review.  These examinations were 
accomplished so that the VA would have a more complete 
picture of the veteran's various disabilities and disorders.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefits sought.  In this instance, the RO 
obtained the veteran's available medical treatment records.  
Moreover, the veteran was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran was given notice that the VA would help 
him obtain evidence but that it was up to the veteran to 
inform the VA of that evidence.  It seems clear that the VA 
has given the veteran every opportunity to express his 
opinion with respect to his various claims, the VA has 
obtained all known documents that would substantiate the 
veteran's assertions; and, the veteran has undergone medical 
examinations so that the VA would have a complete picture of 
the veteran's disabilities.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for increased evaluations, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Nevertheless, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing increased evaluations.  He has, by information 
letters, rating decisions, an SOC, and the SSOCs, been 
advised of the evidence considered in connection with his 
appeal and what information VA and the veteran would provide.  
He has been told what the VA would do to assist him with his 
claim and the VA has obtained all documents it has notice 
thereof that would assist in the adjudication of the 
veteran's claim.  Thus, the Board finds that there has been 
no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2005).  With respect to the issue. before the 
Board, the appeal does not stem from the veteran's 
disagreement with an evaluation assigned in connection with 
the original grant of service connection, and the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are not 
for consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

A.  Psychiatric Disorder - Major Depression

While the veteran was in service, he began to experience 
depression with thoughts of suicide.  He was hospitalized and 
received extensive treatment.  He was subsequently released 
from hospital and he received a medical board that discharged 
him from service.  Following his discharge, he applied for VA 
compensation benefits requesting that service connection be 
granted for major depression with a "psychotic disorder".  
After reviewing the veteran's claim, service connection was 
subsequently granted and a disability evaluation of 30 
percent was granted.  The percentage was assigned in 
accordance with the rating criteria found at 38 C.F.R. Part 
4, Diagnostic Code 9207 (1995).  

Four years later, in July 1999, the veteran underwent a VA 
Mental Disorders Examination.  The veteran complained of 
irritability but also admitted that he had relationships with 
his family and a few friends.  When asked questions by the 
examiner, his answers were relevant, competent, logical, and 
he expressed no active delusions or hallucinations.  He 
stated that he spent much time in bed away from others.  His 
mood was somewhat depressed and he was oriented in person, 
place, and time.  A global assessment function (GAF) score of 
55 was assigned.

In conjunction with his claim for an increased evaluation, 
the veteran's VA medical treatment records were obtained.  
These records, stemming from 1999 to the present, show that 
the veteran has participated in VA mental health group 
sessions.  They further indicate that the veteran has 
received one-on-one therapy.  They also show that the veteran 
has been prescribed medications for the treatment of the 
depression.  In those records, the veteran complained of 
depression and isolation.  However, the veteran continued to 
receive treatment and there is no indication from those 
records that the veteran experienced difficulty in 
ascertaining reality.  

A second VA psychiatric examination was accomplished in June 
2005.  The examiner noted that prior to the examination he 
had reviewed the veteran's medical records and claims folder.  
When asked, the veteran complained about irritability and 
aggressiveness.  He also stated that he suffered from pain 
from his physical disabilities and disorders.  He admitted 
that he did experience depression and that he had "crying 
spells" along with hallucinations.  

When examined, the doctor found that the veteran was 
depressed and his affect was blunted.  Attention, 
concentration, and memory were fair.  He was not 
hallucinating, suicidal, or homicidal.  His insight and 
judgement were deemed fair, and he had good impulse control.  
It was reported that the veteran was capable of maintaining 
his personal hygiene, but he suffered from sleep impairment.  
A GAF score of 50 was provided.

Also performed in 2005 was a VA Social and Industrial Survey.  
The object of this examination was to determine whether the 
veteran was capable of working, and if he was not able to do 
so, the reasons of his unemployment.  The individual who 
performed the Social and Industrial Survey concluded that the 
veteran was suffering from "severe industrial impairment" 
and "moderate social impairment".  

The schedular criteria used in assessing the severity of a 
mental disorder, such as major depressive order, incorporate 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV).  Under the schedular criteria, a 30 percent disability 
rating is in order when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  See 38 C.F.R. Part 4, Diagnostic 
Code 9434 (2005).

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as:  flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See id.

A 70 percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish or maintain effective 
relationships.  See id. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See id.

Per DSM-IV, a score of 61 to 70 represents some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social occupation, or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well.  A GAF score of 51 to 60 represents 
moderate symptoms, with moderate difficulty in social and 
occupational functioning.  However, a GAF score of 41 to 50 
signifies serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 31 
to 40 signifies some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., where a depressed man avoids friends, neglects family, 
and is not able to work).  See also, 38 C.F.R. §§ 4.125, 
4.130 (2005).

Upon reviewing the record, it is the conclusion of the Board 
that the evidence does not support an evaluation in excess of 
30 percent for major depression prior to June 27, 2005, nor 
does it support an evaluation in excess of 70 percent after 
June 26, 2005.  Despite the veteran's assertions to the 
contrary, it was not until the Social and Industrial Survey 
was performed that a determination was made with respect to 
the severity of the veteran's social and industrial 
impairment.  The veteran's VA treatment records from 1999 to 
2005 do show that the veteran was suffering from depression 
and receiving medications therefor.  However, those same 
records did not provide a GAF score with respect to the 
severity of the veteran's disorder.  Moreover, the medical 
records do not suggest that the veteran was suffering from 
panic attacks, memory loss, disturbances of motivation and 
mood, spatial disorientation, hallucinations, or other 
symptoms or manifestations that would suggest a more 
disabling disorder.

With respect to whether a disability rating in excess of 70 
percent should have been assigned after June 26, 2005, the 
Board, as reported, also finds that the symptoms and 
manifestations produced by the disability do not support such 
an evaluation.  There is no evidence anywhere in the record 
that the veteran has a gross impairment in his thought 
process or persistent delusions or hallucinations.  In fact, 
when the veteran was examined in 2005, while he complained of 
previous hallucinations, on the day that he was examined, 
hallucinations were not present.  Additionally, while the 
veteran continued to have relationships with friends and 
family, and there was no evidence showing that the veteran 
was incapable or unable to maintain minimal personal hygiene.  
Also, the treatment records do not indicate that the veteran 
is experiencing: near-continuous panic or depression 
affecting his ability to function independently, 
appropriately, and effectively.

In evaluating the veteran's disability, the Board is mindful 
that when it is not possible to separate the effects of the 
service-connected condition from a non-service connected 
condition, 38 C.F.R. § 3.102 (2005), which requires that 
reasonable doubt be resolved in the veteran's favor, dictates 
that such signs and symptoms be attributed to the service- 
connected condition.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  In Mittleider, the veteran had been diagnosed 
with PTSD and various personality disorders and there was no 
medical evidence in the record separating the effects of the 
service-connected disability from the nonservice-connected 
disorders.  Id. at 182.

The Board finds this case distinguishable from Mittleider in 
that there is medical evidence of record that the veteran's 
nonservice-connected disabilities do not appear to be his 
more significant mental disorders and that the service-
connected symptoms and manifestations account for only a 
portion of his dysfunction.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  It is 
the conclusion of the Board that the 30 percent evaluation in 
effect prior to June 27, 2005, and the 70 percent disability 
rating in effect after June 26, 2005, are appropriate, and 
that disability evaluations in excess of those amounts are 
not warranted.  38 C.F.R. § 4.7 (2005).  He did not nor does 
he presently exhibit symptoms and manifestations that would 
entitle him to ratings in excess of 30 and 70 percent 
respectively.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2005) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) (2005) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his major depression.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  VAOPGCPREC 6-96 
(1996).

The Board has considered the applicability of the benefit-of- 
the- doubt doctrine.  However, as there was no approximate 
balance of positive and negative evidence of record, 
reasonable doubt could not be resolved in the veteran's 
favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Lower Back Disability

Another disability for which the veteran now seeks an 
increased rating therefor is a lower back disability.  The 
disability itself has been classified as:

Facet degenerative joint disease, 
multiple levels of the lumbosacral spine, 
with lumbosacral neural foraminal 
encroachment with degenerative joint 
changes and lumbosacral spasm, 
paraspinous, right.

A 20 percent disability evaluation has been assigned in 
accordance with 38 C.F.R. Part 4, Diagnostic Codes 5292 
(2002) and 5237 (2005).  

It is possible that the disability may be rated under any one 
of a number of diagnostic codes if the disability exhibits 
the appropriate manifestations and symptoms associated with 
that code.  These codes include 38 C.F.R. Part 4, Diagnostic 
Codes 5285, 5286, 5289, 5292, 5293, and 5295 (2002).

Diagnostic Code 5285 - Vertebra, fracture 
of, residuals:

With cord involvement, bedridden, or 
requiring long leg braces 			
			100 
Without cord involvement; abnormal 
mobility requiring neck brace (jury mast) 
				60

In other cases rate in accordance with 
definite limited motion or muscle spasms, 
adding 10 percent for demonstrable 
deformity of vertebral body.

Diagnostic Code 5286 - Spine, complete 
bony fixation (ankylosis) of:

Unfavorable angle, with marked deformity 
and involvement of major joints (Marie- 
Strumpell type) or without other joint 
involvement (Bechterew type) 
							100 
Favorable angle					60

Diagnostic Code 5289 - Spine, ankylosis 
of, lumbar:

Unfavorable 					
	50 
      Favorable 					40

Diagnostic Code 5292  - Spine, limitation 
of motion of, lumbar:

Severe 						40 
Moderate						20 
Slight 						
	10

Diagnostic Code 5293 - Intervertebral 
disc syndrome

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief			60 
Severe; recurring attacks, with 
intermittent relief  
      40
Moderate; recurring attacks 		
	20 
Mild							10 
Postoperative, cured					0

The application of the words "slight," "mild," 
"moderate," "severe" and "pronounced" have not been 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the VA must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6 (2005).  In evaluating the veteran's 
musculoskeletal impairments, the Board is cognizant of its 
responsibilities under the Rating Schedule.  38 C.F.R. § 4.71 
et seq. (2005).  In a precedent opinion, the VA General 
Counsel has held that disabilities rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, involved limitation of motion, 
which warranted consideration based on functional loss due to 
pain on use or due to flare-ups under 38 C.F.R. §§ 4.40 and 
4.45.  VAOPGCPREC 36-97.

38 C.F.R. Part 4, Diagnostic Code 5295 (2002) states that a 
noncompensable evaluation will be assigned for [lumbosacral] 
strain when there are only slight subjective symptoms.  A 10 
percent evaluation will be assigned for the disorder when 
there is characteristic pain on motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
[lumbosacral] strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (2005).  
Under 38 C.F.R. § 4.40 (2005), functional loss or weakness 
due to pain supported by adequate pathology and evidenced by 
the visible behavior of the appellant is deemed a serious 
disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
The Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2005), should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

During the pendency of the veteran's appeal, there have been 
changes to the criteria governing the evaluation of spine 
disabilities.  The VA issued revised regulations concerning 
the sections of the VA Rating Schedule that deal with 
intervertebral disc syndrome.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  And VA further revised the rating 
criteria to provide a new General Rating Formula for Diseases 
and Injuries of the Spine.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  The appellant has been made aware of 
these new regulations via the Supplemental Statement of the 
Case (SSOC) that was issued in October 2005.  In that SSOC, 
the veteran was given notice of both of the old and new 
rating criteria.  A copy of the SSOC was also provided to the 
veteran's accredited service representative organization.  

Under the new criteria, Diagnostic Codes 5235 through 5243 
contemplate, respectively, vertebral fracture or dislocation, 
sacroiliac injury and weakness, lumbosacral or cervical 
strain, spinal stenosis, spondylolisthesis or segmental 
instability, ankylosing spondylitis, spinal fusion, 
degenerative arthritis of the spine, and intervertebral disc 
syndrome.  38 C.F.R. Part 4 (2005).  All diagnostic codes 
(except where 5243, intervertebral disc syndrome, is 
evaluated under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes) are evaluated 
under the following criteria.  Under this criteria, a higher, 
50 percent, evaluation is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine under Diagnostic Codes 5235 
through 5243.  A 100 percent evaluation is warranted for 
unfavorable ankylosis of the entire spine.

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height is given a 10 
percent rating.

Normal forward flexion of the thoracolumbar segment of the 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  See Note 
2, General Rating Formula for Disease and Injuries of the 
Spine, 38 C.F.R. § 4.71a (2005).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  For any 
date prior to September 26, 2003, VA cannot apply the revised 
regulations.

The revised criteria further provides that intervertebral 
disc syndrome (preoperatively or postoperatively) will be 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 (2005) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

As to the neurological component, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2002) and (2005), for rating sciatic 
neuropathy, a 10 percent rating is warranted when the 
impairment is mild, 20 percent when moderate, 40 percent when 
moderately severe, 60 percent when severe with marked 
atrophy, and 80 percent when there is complete paralysis when 
the foot dangles and drops, no active movement is possible of 
muscle below the knee, flexion of the knee is weakened or 
(very rarely) lost.

Ankylosis is the "immobility and consolidation of a joint 
due to disease, injury, or surgical procedure."  Colayong v. 
West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (28TH Ed. 1994) at 86.).

The record reflects that as a result of the veteran's claim, 
he underwent a VA exam of the spine in July 1999.  Prior to 
the exam, the veteran complained of pain radiating down to 
his legs along numbness and weakness.  The veteran's range of 
motion was measured to be:  

Forward Flexion			0 to 45 degrees 
Extension				0 to 5 degrees
Right/Left Lateral Rotation		0 to 
20 degrees

Radiculopathy was diagnosed as was a herniated disc.  
Additionally, muscle spasms were observed and the muscles of 
lower back were found to be tender.  

As a result of the Board's May 2004 Decision/Remand, the 
veteran underwent a VA orthopedic examination in June 2005.  
It is noted that in the beginning of the exam, the doctor 
reported that the veteran had a "right L5-S1 herniated disc 
and L3-L4 bulging disc with DJD".  The veteran complained of 
intense pain in the lower back that radiated to his lower 
extremities.  For treatment, the veteran stated that he took 
pain medications and aspirin.  The veteran also said that he 
had acute low back pain between four to six times a year and 
that the pain lasted for a period of a week.  Range of motion 
studies were conducted and produced the following results:

Forward Flexion			0 to 50 degrees 
Extension				0 to 20 degrees
Right/Left Lateral Flexion		0 to 
20 degrees
Right/Left Lateral Rotation		0 to 
20 degrees

Pain was noted on examination.  The examiner noted that there 
was functional loss due to pain but there was no functional 
loss due to fatigue, weakness, or lack of endurance.  The 
functional impact was when the veteran was suffering from the 
pain and limitation of motion, he could not do his yard 
chores, drive, have sex, and had to be bathed.  

Nevertheless, muscle spasms and weakness of the legs were not 
found.  The veteran's muscle strength was graded as 5/5.  
Yet, there was tenderness to palpation in the lumbar area.  
Ankylosis or other postural abnormalities, along with fixed 
deformities, were not observed or noted.  Radiculopathy was 
not diagnosed although the veteran did have diminished 
pinprick and smooth sensation.  Additionally, there was no 
muscle atrophy of the lower extremities.  

When the examiner completed the exam, he noted:

	. . . there is no intervertebral 
disc syndrome as a component of service-
connected back disorder.  There is no 
functional loss due to incoordination, 
weakness or excess fatigability following 
repetitive use on thoracolumbar spine on 
today's exam. . . . There is no 
neurological manifestations due to a 
service-connected disability. . . . 

This Board notes that this examination provided a greater 
amount of detail than the examination that was accomplished 
in May 2000.  That examination basically recounted the 
veteran's previous treatment and diagnoses but did not 
provide findings with respect to the symptoms produced by the 
back disorder.  It is nevertheless of importance in that the 
doctor specifically etiologically linked the veteran's 
service-connected back disability with a found disc 
condition.  

As reported, the veteran's various private and VA medical 
treatment records have been obtained and included in the 
claims folder for review.  These records do show treatment 
for back pain and limitation of motion thereof.  However, 
they do not show findings suggesting ankylosis, either 
favorable or unfavorable.

As reported above, the veteran's records from the Social 
Security Administration (SSA) have been obtained and included 
in the claims folder for review.  These records are from 1995 
to 2000.  These records indicate that the veteran has been in 
receipt of SSA benefits as a result of a number of physical 
and mental ailments, including lower back strain.  However, 
they do not provide sufficient detail with respect to the 
veteran's range of motion or neurological findings or the 
number of days that the veteran received treatment solely for 
his service-connected back disability.  

Because unfavorable ankylosis of the lumbar segment of the 
spine has not been diagnosed, Diagnostic Codes 5289 and 5240 
are not for application.  38 C.F.R. Part 4 (2002) and (2005).  
Since the veteran has not been diagnosed as having favorable 
ankylosis of the spine, or fusion of the lumbar segments, 
then Diagnostic Codes 5286, 5289, and 5241 are also not for 
application.  Id.  With respect to Diagnostic Code 5285 and 
5235, they are not for application because the veteran did 
not fracture any of his vertebras. 38 C.F.R. Part 4 (2002) 
and (2005).

Yet, the question remains - does the veteran meet the 
criteria for a higher rating pursuant to the rating criteria 
for lumbar strain, limitation of motion, or intervertebral 
disc syndrome?  

The VA examination reports are definite in the conclusions 
that the veteran is not suffering from sciatic neuropathy as 
a result of his lower back disability.  Although the veteran 
has reported pain starting in the lower back and radiating to 
his buttocks and legs, the medical evidence does not 
establish atrophy of the involved nerves or for even the 
muscle spasms of the back.  Moreover, the veteran has not 
experienced paralysis of the nerves and the veteran has been 
capable of moving his lower extremities, even though he 
complains of pain.

Additionally, there is nothing in the available medical 
records, and the statements provided by the veteran, that 
suggests that the he has suffered from incapacitating 
episodes or that he has been prescribed bed rest by a 
physician.  The veteran admitted, most recently in June 2005, 
that when he had a "back attack", his doctor told him to 
lie down for 15 minutes.  None of the medical records suggest 
or insinuate that the veteran has been bedridden solely as a 
result of his service-connected lower back disorder.  As 
reported, the veteran's medical treatment records were 
obtained.  These records do not show that he has been 
prescribed bed rest for a period of four to six weeks (or 
more) by his treating, or any other, physician.

With respect to the veteran's restriction of motion, the 
highest evaluation available under 38 C.F.R. Part 4, 
Diagnostic Code 5292 (Spine, limitation of motion of, lumbar) 
(2003) is 40 percent.  The veteran has been assigned a 20 
percent disability rating.  In order to be assigned a 40 
percent rating, the evidence would have to show that the 
veteran was suffering from severe limitation of motion of the 
lumbar segment of the spine.  Although the evidence has shown 
a reduction in the veteran's mobility of the spine, none of 
the doctors have classified the veteran's range of motion as 
severely limited.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
various examination results, along with the information 
provided by the veteran, attest to the severity of his spinal 
condition.  However, they do not suggest that the veteran's 
condition is presently under evaluated.  The records do not 
reveal constant neurological findings consistent with a more 
severe condition affecting the lumbar spine or the discs that 
would entitle him to a higher rating.  The VA medical 
examination reports have not noted persistent, chronic 
radicular symptoms.  While the veteran has complained of 
persistent pain and discomfort that has not been relieved by 
pain medications or therapy, the evidence does not show that 
the pain has restricted the veteran's ability to work or to 
perform the tasks of daily living.

It is therefore the Board's decision that symptomatology and 
other evidence indicative of a more pronounced disc or lumbar 
spine condition have not been presented.  The evidence 
proffered does not show severe intervertebral disc syndrome 
with recurring attacks with intermittent relief.  They have 
not shown muscle spasm or absent ankle jerk.  The evidence 
has not suggested that the veteran's forward flexion is 
limited to 30 degrees or less.  Thus, under the old rating 
criteria, in effect prior to September 22, 2002, or the new 
criteria in effect after that date, a disability evaluation 
in excess of 20 percent is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 4.1, 4.2, 4.7, 
4.10, Part 4.  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  It is not disputed that the 
veteran has limitation of motion of the lumbar spine, and 
that there is pain on motion.  Limited motion of the lumbar 
segment of the spine results in a certain level of functional 
loss.  However, there is a lack of objective medical evidence 
showing that the veteran suffers any additional measurable 
functional loss and/or limitation of motion during flare-ups 
or with use.

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the veteran meets the criteria for a 20 percent rating 
from the date of claim.  Therefore, the assignment of staged 
evaluations in this case is not necessary.

In sum, the Board denies the veteran's claim.  The benefit- 
of-the-doubt- rule has been considered in making this 
decision.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected lower back disability, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2005) are not met.

C.  Hearing Loss of the Left Ear

The veteran has been service-connected for hearing loss of 
the left ear since September 1995.  This disability has been 
rated as noncompensable in accordance with the criteria found 
at 38 C.F.R. Part 4, Diagnostic Code 6100.  The veteran has 
petitioned the VA asking that a higher, compensable, rating 
be assigned for this condition.  

The Board notes that the veteran's medical treatment records 
do not show treatment for his hearing loss of the left ear.

As a result of the veteran's claim, the veteran underwent a 
VA Audiological Examination in May 2000.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
40
LEFT
15
15
15
15
45

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The average pure tone results for the 
right ear was measured to be 25 decibels and 23 decibels for 
the left ear.  

As a result of the Board's Remand of May 2004, the veteran 
underwent a VA Audiological Examination in August 2005.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
18
22
10
16
32
LEFT
0
6
0
50
64

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 100 percent in the left ear.  
The average pure tone results for the right ear was measured 
to be 20 decibels and 30 decibels for the left ear.  

To evaluate the degree of disability from defective hearing, 
the Rating Schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (2005); 38 C.F.R. § 4.85(b) 
and (e) (2005).  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. § 
4.85(e) (2005).  

In the present case, using the results from the August 2005 
audiological examination - the exam showing a greater degree 
of hearing loss - the veteran has average hearing loss levels 
of 30 decibels in the left ear, with a 100 percent word 
recognition score.  The veteran is not service-connected for 
hearing loss of the right ear.  Per 38 C.F.R. § 4.85(f) 
(2005), if impaired hearing is service-connected in only one 
ear, in order to determine the percentage evaluation from 
Table VII, the non-service-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I, 
subject to the provisions of § 3.383 of this chapter.

Applying the above information to Table VI of the Rating 
Schedule, the Roman numeric designation is I for the right 
ear, and I for the left ear.  38 C.F.R. § 4.85, Table VI 
(2005).  When the formula in Table VII for determining the 
disability evaluation is applied to these numeric 
designations, the result is a noncompensable disability 
rating.  38 C.F.R. § 4.85, Table VII (2005).

The regulations also provide for evaluating veterans with 
certain patterns of hearing impairment that cannot always be 
accurately assessed under 38 C.F.R. § 4.85 (2005) because the 
speech discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  The first provision, 
that of 38 C.F.R. § 4.86(a) (2005), indicates that if pure 
tone thresholds in any four of the five frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects for the fact 
that with a 55-decibel threshold level (the level at which 
speech becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.  While it is true that the veteran does have 
one reading greater than 55 decibels (4000 Hertz - 64 
decibels), four of the five frequencies are not 55 decibels 
or more.  As such, this portion of 38 C.F.R. § 4.86(a) (2005) 
does not apply.  

The second provision, that of 38 C.F.R. § 4.86(b) (2005), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  Because the veteran's pure tone thresholds at 2000 Hertz 
is not 70 decibels more, this portion of 38 C.F.R. § 4.86(b) 
(2005) does not apply.  

Moreover, 38 U.S.C.A. § 1160 was amended by the Veterans 
Benefits Act of 2002, Pub. L. 107-330, Title I, Section 103, 
116 Stat. 2821, effective December 6, 2002.  In particular, 
the phrase "total deafness" in the nonservice-connected ear 
was changed to "deafness."  If the service-connected ear is 
10 percent or more disabling, the deafness of the nonservice- 
connected ear (whether total or partial) is considered in 
assigning the proper rating.  The veteran has not been 
classified as being deaf in the nonservice-connected right 
ear, and thus this section also does not apply.  

38 C.F.R. § 3.383 has not yet been amended to incorporate the 
changes to 38 U.S.C.A. § 1160.  Although the Veterans 
Benefits Administration has issued guidance to the ROs to 
defer adjudicating these claims until such regulatory changes 
are made, the Board has not officially stayed consideration 
for such cases.  See VBA Fast Letter 03-11 (April 8, 2003).  
VBA's "stay" is not binding on the Board, and the Board 
must proceed to adjudicate this appeal, since it is not known 
how long it will take for the regulations to be amended.

The Board is certainly cognizant of the veteran's argument to 
the effect that his hearing loss is severe, and of his belief 
that it should therefore be rated higher.  However, the Board 
is bound in its decisions by applicable provisions of law and 
regulations.  See 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 
19.5 (2005).  In addition, the Court has explained that the 
assignment of disability ratings for hearing impairment is 
derived from a mechanical application of the Rating Schedule 
to numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  In this case, the mandated mechanical 
application of the Rating Schedule to the numeric 
designations assigned based on the reported audiometric 
evaluation does not warrant a compensable evaluation.  
Accordingly, the Board concludes that a compensable 
evaluation for hearing loss of the left ear is not warranted.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Although the Board sympathizes with the veteran's 
difficulties due to his hearing loss, the Board is 
constrained to abide by VA regulations.  In light of the 
above, the Board finds that the preponderance of the evidence 
is against his claim.

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected left ear hearing loss, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2005) are not met.

D.  Carpal Tunnel Syndrome

Another disability for which the veteran is seeking an 
increased evaluation therefor is bilateral carpal tunnel 
syndrome of the upper extremities.  Each arm has been rated 
as 10 percent disabling.  The veteran is right-handed, and as 
such, the left arm is considered the minor arm.  The 
disability has been rated in accordance with the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 8515 
(2005), which states:

8515 Paralysis of the Median Nerve:  
Major/Minor

Complete; the hand inclined to the ulnar 
side, the index and middle fingers more 
extended than normally, considerable 
atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the 
hand (ape hand); pronation incomplete and 
defective, absence of flexion of index 
finger and feeble flexion of middle 
finger, cannot make a fist, index and 
middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective 
opposition and abduction of the thumb at 
right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances 
      Major 			70 
percent
Minor			60 
percent

Incomplete:

Severe		Major - 50 percent	Minor 
- 40 percent

Moderate	Major - 30 percent	Minor - 20 
percent

Mild		Major - 10 percent	Minor - 10 
percent

When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a (Note preceding Diagnostic Code 8515) (2005).

The veteran underwent a VA examination of his hands and arms 
in July 1999.  Before the exam, the veteran complained of 
stiffness, cramps, and numbness of both hands along with 
decreased grip strength.  He also said that he dropped items.  
When examined, the doctor found mild atrophy of both thenar 
eminences.  There was no deficit of functional range of 
motion of the hands.  He did have reduced grip strength 
bilaterally.  Paralysis, partial or incomplete, was not 
diagnosed.  

The veteran has complained of paralysis of the median nerve 
of both wrists.  A review of the veteran's medical treatment 
records, private, VA, and Social Security Administration, do 
not show a diagnosis of partial or complete paralysis of the 
median nerve.  These records do show treatment for bilateral 
carpal tunnel syndrome in 1995 through 1997.  However, they 
do not show repeated treatment more recently for the 
syndrome.  

The most recent examination of the veteran's left and right 
extremity was accomplished in June 2005.  The veteran 
complained of pain and numbness along with the frequent 
dropping of objects.  Upon examination, the examiner wrote:

	. . . This is a bilateral median 
entrapment neuropathy or carpal tunnel 
syndrome.  There is no hemi or monparesis 
and the tone was normal in all four 
extremities.  There was mild atrophy of 
the thenar region bilaterally and the 
power was considered 4/5 bilaterally.  
The pincer grasp was preserved.  There 
was a positive Phalen's and Tinel's test 
bilaterally.  On the sensory examination, 
there was loss of pinprick in the whole 
hand palmar aspect and decreased in the 
dorsal aspect.  The deep tendinous 
reflexes were symmetrically normal +2 in 
the upper and lower extremities.

Paralysis was not diagnosed.  In fact, complete or incomplete 
paralysis was not even suggested.  

The competent evidence establishes that the appellant does 
not have complete paralysis of the left or right median 
nerve.  His left and right hands are not inclined to the 
ulnar side, and his index and middle fingers are not more 
extended than normally.  Full range of motion of all the 
fingers, on all levels, has been consistently noted 
throughout this appeal.  There is full range of motion of the 
wrists without tenderness.  Only a slight decrease in grip 
strength was noted.  There is evidence of minor numbness to 
light touch or pinprick.  

The appellant is competent to report that he is worse.  He 
can say that he has difficulty in grasping items or that he 
has numbness or tingling in the wrists, hands, and arms.  He 
is not, however, a medical professional and his opinion is 
not competent to provide an opinion that requires medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge).  He can not say that he has 
"paralysis" of the median nerve because that is a 
diagnosis, which must be provided by a medical professional.  
The Board finds the opinions of the competent medical 
professionals to be more probative of the degree of 
disability.  To the extent that the appellant asserts he 
drops items, the medical evidence would support that he has 
decreased grip strength, but it does not support the 
proposition that the median nerve is so damaged that the 
veteran is incapable of holding items.  

In sum, the Board finds that manifestations do not 
approximate moderate incomplete paralysis of the median nerve 
due to left and right extremity carpal tunnel syndrome.  The 
Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4 (2005), whether or not they have been 
raised by the veteran or his representative, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this 
case, the Board finds no other provision upon which to assign 
a higher rating.  The Board notes that since the rating is 
not based on limitation of motion, consideration of DeLuca v. 
Brown, 8 Vet. App. 202 (1995) is not warranted.

The preponderance of the evidence is against the claim and 
there is no doubt to resolved.  Consequently, the benefit 
sought on appeal is denied.

In reaching the above determination, the Board considered 
whether the veteran's service-connected bilateral carpal 
tunnel syndrome, left or right, standing alone presents an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2005); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Significantly, however, no evidence has been 
presented showing factors such as a marked interference with 
employment beyond that interference contemplated in the 
assigned ratings or frequent periods of hospitalization, due 
solely to the veteran's service-connected carpal tunnel 
syndrome, left or right, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2005) are not met.


ORDER

1.  Entitlement to an increased evaluation for an acquired 
psychiatric disorder, to include major depression, evaluated 
as 30 percent disabling prior to June 27, 2005, is denied.

2.  Entitlement to an increased evaluation for an acquired 
psychiatric disorder, to include major depression, evaluated 
as 70 percent disabling after June 26, 2005, is denied.  

3.  Entitlement to an increased evaluation for facet 
degenerative joint disease, multiple levels of the lumbar 
segment of the spine, with lumbosacral neural foraminal 
encroachment with degenerative changes and lumbosacral 
spasms, paraspinous right is denied.  

4.  Entitlement to an increased evaluation for carpal tunnel 
syndrome of the left arm (minor) is denied.

5.  Entitlement to an increased evaluation for carpal tunnel 
syndrome of the right arm (major) is denied.  

6.  Entitlement to a compensable evaluation for hearing loss 
of the left ear is denied.




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


